2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 1 of 7




                                                  2:20-cr-542
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 2 of 7
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 3 of 7
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 4 of 7
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 5 of 7
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 6 of 7
2:20-cr-00542-RMG   Date Filed 09/08/20   Entry Number 4   Page 7 of 7
